Citation Nr: 0700044	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2001, for the grant of service connection for post traumatic 
stress disorder (PTSD) with claustrophobia.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for PTSD with claustrophobia and assigned a 100 
percent disability rating effective January 22, 2001.  The 
veteran perfected an appeal regarding the effective date for 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, service connection for PTSD 
with claustrophobia was granted by rating decision in 
December 2003; a 100 percent rating was assigned effective 
January 22, 2001, the date of receipt of the veteran's claim.  
The veteran filed a notice of disagreement in August 2004 
seeking an earlier effective date for the grant of service 
connection.  A statement of the case (SOC) regarding the 
effective date issue was sent in December 2004.  The veteran 
perfected his appeal in February 2005.  

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that the statute and regulation require that the 
claimant be given the required information prior to the VA's 
decision on the claim and in a form that enables the claimant 
to understand the process, the information that is needed, 
and who will be responsible for obtaining that information.  
The record shows that the veteran was provided VCAA notice 
regarding the earlier effective date issue in March 2005, 
after the initial adjudication of his claim in the December 
2004 SOC.  The claim has not been readjudicated since 
providing fully content-complying VCAA notice - as required 
by the Court's recent holding in Mayfield.  Id. at 1334.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Readjudicate the claim on appeal, to 
include consideration of all recently 
submitted evidence.  If the outcome is 
unfavorable to the veteran, the veteran 
should be issued a supplemental 
statement of the case (SSOC).  
Thereafter, the case should be returned 
to the Board for further appellate 
review, after all appropriate due 
process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



